NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       DEC 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 CAROL WILSON FINE ARTS, INC.,                    No. 15-35032

                   Plaintiff-Appellee,            D.C. No. 3:14-cv-00587-AA

   v.
                                                  MEMORANDUM*
 ZIFEN QIAN,

                   Defendant-Appellant.

                     Appeal from the United States District Court
                              for the District of Oregon
                       Ann L. Aiken, District Judge, Presiding

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Zifen Qian appeals pro se from the district court’s judgment in favor of

Carol Wilson Fine Arts, Inc.’s in relation to its copyright action brought against

Qian. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Funky

Films, Inc. v. Time Warner Entm’t Co., 462 F,3d 1072, 1076 (9th Cir. 2006). We

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly granted summary judgment on Carol Wilson Fine

Arts, Inc.’s declaratory judgment claim because Qian failed to raise a genuine

dispute of material fact as to whether the paintings were created as works for hire

for Carol Wilson Fine Arts, Inc. See 17 U.S.C. § 101(1) (a work made for hire is,

among other things, “a work prepared by an employee within the scope of his or

her employment’), § 201(b) (in the case of a work made for hire, the employer is

considered the author of the copyright, unless the parties have expressly agreed

otherwise in a written instrument signed by them); Cmty. for Creative Non-

Violence v. Reid, 490 U.S. 730, 738-39 (1989) (discussing the nature of the “work

made for hire” doctrine).

      AFFIRMED.




                                         2                                    15-35032